DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 06 May 2021. Claims 1-18 are pending. 
Priority
The claims for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent applications has been reviewed. 
Information Disclosure Statement
The IDS received on 06 May 2021 has been considered. 
Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "distance measuring module" in claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If this limitation is not intended to be interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting structure to perform the claimed function); or (2) show that the claim limitation recites structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,616,998 B2 (Oakley et al., hereinafter "Oakley"). 

As to claim 1, Oakley discloses a method for automatically powering off an aerial vehicle comprising: 
	determining an operating state of the aerial vehicle (col 6 ln 51-56 - "five (5) primary sensors, including a magnetometer 126 for compass headings, three (3) inertial measurement units (IMUs) 127 for X, Y and Z axis movements, and the GPS 106 for latitude, longitude and altitude), that indicate position and attitude of the helicopter 10"); and 
	in response to a determination result that the operating state of the aerial vehicle is a landed state, triggering to shut down a propulsion output of the aerial vehicle such that the aerial vehicle completes automatic power off after landing (col 16 ln 29-36 - "the helicopter 10 of the present invention has the ability to 'Auto land' [...] The computer software program includes a set of commands that will instruct the helicopter 10 to [...] land on the ground and turn off all rotors 130 and motors 111"), including: 
	in response to the determination result that the operating state of the aerial vehicle is the landed state, determining whether the propulsion output of the aerial vehicle is currently enabled and determining whether an automatic take-off operation indicated by an automatic take-off instruction is currently being performed (col 16 ln 20-26 - "the helicopter 10 of the present invention has the ability to 'Auto takeoff' [...] The computer software program includes a set of commands that instruct the helicopter 10 to lift from the ground into a stationary hovering position at a preset altitude", col 16 ln 51-59 - "perform an automated return to 'home' flight function that allows for the helicopter 10 to fly back to a 'home' pre-determined GPS latitude and longitude via a pre-determined flight course, at a specified altitude, specified velocity and specified heading. Once this function is triggered by the user, or by a predefined set of conditions, the helicopter 10 will descend at a pre-determined velocity and once on the ground, turn off all rotors 130 and motors 111"); and 
	in response to the propulsion output being currently enabled and the automatic take-off operation not currently being performed, triggering to shut down the propulsion output of the aerial vehicle (col 12 ln 26-28 - "Home Mode (allows the helicopter to return to a pre-determined GPS point and [...] land and turn off all rotors/motors", col 16 ln 29-36).

As to claim 2, Oakley discloses the method of claim 1, and further discloses wherein determining the operating state of the aerial vehicle includes: 
	obtaining flight information of the aerial vehicle (col 6 ln 51-56) and 
	determining whether the flight information satisfies a landed criterion, the flight information including at least one of relative altitude information, absolute altitude information, or movement information (col 16 ln 29-36, col 16 ln 51-59); and 
	determining the aerial vehicle is in the landed state in response to the flight information satisfying the landed criterion (col 16 ln 29-36, col 16 ln 51-59).

As to claim 8, Oakley discloses the method of claim 1, and further discloses wherein triggering to shut down the propulsion output of the aerial vehicle includes: 
	sending a power off instruction to a propulsion component of the aerial vehicle, such that the propulsion component shuts down the propulsion output in response to the power off instruction (col 16 ln 29-36).

As to claim 9, Oakley discloses the method of claim 1, and further discloses wherein triggering to shut down the propulsion output of the aerial vehicle includes: 
	sending a turning off instruction to a power supply of the aerial vehicle, such that the power supply shuts down powering to a propulsion component of the aerial vehicle to effect a power off operation of the propulsion output in response to the turning off instruction (col 16 ln 29-36).

As to claim 10, Oakley discloses an aerial vehicle, comprising: 
	a propulsion component (Fig 1 - motors (111), rotors (130)); and 
	a flight controller (Fig 4 - autopilot (107)) configured to: 
	determine an operating state of the aerial vehicle (col 6 ln 51-56); and 
	in response to a determination result that the operating state of the aerial vehicle is a landed state, trigger to shut down a propulsion output of the aerial vehicle such that the aerial vehicle completes automatic power off after landing (col 16 ln 29-36), by: 
	in response to the determination result that the operating state of the aerial vehicle is the landed state, determining whether the propulsion output of the aerial vehicle is currently enabled and determining whether an automatic take-off operation indicated by an automatic take-off instruction is currently being performed (col 16 ln 20-26, col 16 ln 50-59); and 
	in response to the propulsion output being currently enabled and the automatic take-off operation not currently being performed, triggering to shut down the propulsion output of the aerial vehicle (col 12 ln 26-28, col 16 ln 29-36).

As to claim 11, Oakley discloses the aerial vehicle of claim 10, and further discloses the aerial vehicle further comprising: 
	a flight sensor configured to obtain flight information of the aerial vehicle (col 6 ln 51-56), 
	the flight information including at least one of relative altitude information, absolute altitude information, or movement information (col 16 ln 29-36, col 16 ln 51-59); 
	wherein the flight controller is further configured to determine whether the flight information satisfies a landed criterion and determine the aerial vehicle is in the landed state in response to the flight information satisfying the landed criterion (col 16 ln 29-36, col 16 ln 51-59).

As to claim 17, Oakley discloses the aerial vehicle of claim 10, and further discloses wherein: 
	the flight controller is further configured to send a power off instruction to the propulsion component (col 16 ln 29-36); and 
	the propulsion component is configured to shut down the propulsion output in response to the power off instruction (col 16 ln 29-36).

As to claim 18, Oakley discloses the aerial vehicle of claim 10, and further discloses the aerial vehicle further comprising: 
	a power supply (Fig 4 - battery/power module (123)); 
	wherein: 
	the flight controller is further configured to send a turning off instruction to the power supply (col 16 ln 29-36); and 
	the power supply is configured to shut down powering to the propulsion component in response to the turning off instruction (col 16 ln 29-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-16 rejected under 35 U.S.C. 103 as being unpatentable over Oakley in view of US 9,448,562 B1 (Sirang et al., hereinafter "Sirang"). 

As to claim 3, Oakley discloses the method of claim 1. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely: 
	wherein determining the operating state of the aerial vehicle includes: 
	obtaining relative altitude information of the aerial vehicle, the relative altitude information including a landing distance to a landing plane (col 16 ln 64-67 - "the landing system 100 may detect that the UAV 300 is landing based on rotor speed, throttle level, rotation speed, altitude, velocity, distance to the ground, or some other measure"); and 
	determining the aerial vehicle is in the landed state in response to the relative altitude information satisfying a preset landed criterion, the relative altitude information satisfying the preset landed criterion including that a number of times the landing distance is measured to be smaller than a distance threshold reaches a threshold number within a preset time period set forth in the preset landed criterion (col 17 ln 19-22 - "the landing system 100 can measure a throttle level, altitude, velocity, or distance to the ground, and compare those measures to a pre-defined threshold to determine if the UAV 300 is landing").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Oakley and Sirang because both relate to UAVs performing automated landing maneuvers. The combination would yield predictable results according to the teachings of Sirang by allowing a UAV to perform smoother landings (col 1 ln 34-50). 

As to claim 4, Oakley discloses the method of claim 1. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely: 
	wherein determining the operating state of the aerial vehicle includes: 
	obtaining absolute altitude information of the aerial vehicle during current flight process (col 16 ln 64-67); 
	performing calculation on the absolute altitude information to obtain an absolute altitude variance (col 18 ln 55-61 - "the landing system 100 shuts down various systems and components upon determining [...] (3) that the UAV's altitude does not change for a certain amount of time"); and 
	determining that a preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to the variance being smaller than a variance threshold set forth in the preset landed criterion and the current flight process is a descending process (col 16 ln 64-67, col 17 ln 3-6 - "the landing system 100 may access a pre-defined rotor speed threshold indicative of landing (e.g., a rotor speed indicative of descent or resting after contact with a landing site)", col 17 ln 19-22).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 5, Oakley discloses the method of claim 1. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely: 
	wherein determining the operating state of the aerial vehicle includes: 
	determining an operating state of a distance measuring module of the aerial vehicle (col 14 ln 6-12 - "the landing system 100 determines that the UAV 300 is landing when the UAV 300 loses the ability to obtain certain information with regard to one or more of the transmitters 358a-358d or the sensors 310a-310d. For example, the sensitive and/or accuracy of some sensors may be compromised as the UAV 300 and the landing station 350 come into close proximity"); 
	in response to the operating state of the distance measuring module being a normal state: 
	triggering the distance measuring module to measure a landing distance from the aerial vehicle to a landing plane (col 17 ln 19-22); and 
	determining that a first preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to a number of times the landing distance is measured to be smaller than a distance threshold reaching a threshold number within a preset time period (col 18 ln 55-61); and 
	in response to the operating state of the distance measuring module being an abnormal state: 
	obtaining absolute altitude information of the aerial vehicle during current flight process (col 16 ln 64-67); 
	performing calculation on the absolute altitude information to obtain an absolute altitude variance (col 17 ln 19-22, col 18 ln 55-61); and 
	determining that a second preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to the variance being smaller than a variance threshold and the current flight process is a descending process (col 16 ln 64-67, col 17 ln 19-22, col 18 ln 55-61).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 6, Oakley discloses the method of claim 1, and further discloses wherein determining the operating state of the aerial vehicle includes: 
	obtaining movement information of the aerial vehicle via an inertial measurement unit (col 6 ln 51-56). 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely: 
	determining whether the aerial vehicle has landed according to the movement information (col 18 ln 55-64 - "the landing system 100 shuts down various systems and components upon determining that: (1) a throttle output is below a threshold level (e.g., threshold level is at a minimum); (2) that the UAV is not rotating within a threshold (e.g., no rotation in any direction); (3) that the UAV's altitude does not change for a certain amount of time; (4) that the UAV's velocity is within a certain threshold (e.g., no velocity in an direction) and (5) that the UAV's position does not change for a certain amount of time"); and 
	determining the aerial vehicle is in the landed state in response to determining that the aerial vehicle has landed (col 18 ln 55-64).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 7, Oakley discloses the method of claim 1. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely wherein: 
	the operating state of the aerial vehicle is detected at least twice (col 18 ln 55-64); and 
	triggering to shut down the propulsion output of the aerial vehicle in response to the aerial vehicle being in the landed state includes: 
	detecting a position of a throttle joystick of a remote controller of the aerial vehicle in response to a number of times that the aerial vehicle is detected as being in the landed state being greater than a preset threshold (col 18 ln 55-64, col 18 ln 64-65 - "In other embodiments, the landing system considers these five factors individually"); and 
	triggering to shut down the propulsion output of the aerial vehicle in response to the throttle joystick of the remote controller being at a lowest position where the aerial vehicle is required to land (col 18 ln 55-64).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 12, Oakley discloses the aerial vehicle of claim 11. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely wherein: 
	the flight sensor includes a distance measuring sensor configured to obtain relative altitude information of the aerial vehicle, the relative altitude information including a landing distance to a landing plane (col 16 ln 64-67); and 
	the flight controller is further configured to determine the aerial vehicle is in the landed state in response to the relative altitude information satisfying a preset landed criterion, the relative altitude information satisfying the preset landed criterion including that a number of times the landing distance is measured to be smaller than a distance threshold reaches a threshold number within a preset time period set forth in the preset landed criterion (col 17 ln 19-22).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 13, Oakley discloses the aerial vehicle of claim 11. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely wherein: 
	the flight sensor includes an altitude sensor configured to obtain absolute altitude information of the aerial vehicle during current flight process (col 16 ln 64-67); and 
	the flight controller is further configured to: 
	perform calculation on the absolute altitude information to obtain an absolute altitude variance (col 18 ln 55-61); and 
	determine that a preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to the variance being smaller than a variance threshold set forth in the preset landed criterion and the current flight process is a descending process (col 16 ln 64-67, col 17 ln 3-6, col 17 ln 19-22).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 14, Oakley discloses the aerial vehicle of claim 11. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely wherein: 
	the flight sensor includes: 
	a distance measuring sensor configured to obtain the relative altitude information of the aerial vehicle at a time interval, the relative altitude information including a landing distance to a landing plane (col 16 ln 64-67, col 17 ln 19-22); and 
	an altitude sensor configured to obtain the absolute altitude information of the aerial vehicle during current flight process (col 16 ln 64-67, col 17 ln 19-22); and 
	the flight controller is further configured to: 
	determine an operating state of the distance measuring sensor (col 14 ln 6-12); 
	in response to the operating state of the distance measuring sensor being a normal state: 
	trigger the distance measuring sensor to measure the landing distance from the aerial vehicle to the landing plane (col 17 ln 19-22); and 
	determine that a first preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to a number of times the landing distance is measured to be smaller than a distance threshold reaching a threshold number within a preset time period (col 18 ln 55-61); and 
	in response to the operating state of the distance measuring sensor being an abnormal state: 
	obtain the absolute altitude information of the aerial vehicle during the current flight process (col 16 ln 64-67); 
	perform calculation on the absolute altitude information to obtain an absolute altitude variance (col 17 ln 19-22, col 18 ln 55-61); and 
	determine that a second preset landed criterion is satisfied and the aerial vehicle is in the landed state in response to the variance being smaller than a variance threshold and the current flight process is a descending process (col 16 ln 64-67, col 17 ln 19-22, col 18 ln 55-61).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 15, Oakley discloses the aerial vehicle of claim 10, and further discloses the aerial vehicle further comprising: 
	an inertial measurement unit configured to measure movement information of the aerial vehicle (col 6 ln 51-56); 
	the flight controller is further configured to: 
	obtain the movement information of the aerial vehicle from the inertial measurement unit (col 6 ln 51-56). 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely: 
	the flight controller is further configured to: 
	determine whether the aerial vehicle has landed according to the movement information (col 18 ln 55-64); and 
	determine the aerial vehicle is in the landed state in response to determining that the aerial vehicle has landed (col 18 ln 55-64).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 16, Oakley discloses the aerial vehicle of claim 10. 
	Sirang teaches the limitations not expressly further disclosed by Oakley, namely wherein: 
	wherein the flight controller is further configured to: 
	detect a position of a throttle joystick of a remote controller of the aerial vehicle in response to a number of times that the aerial vehicle is detected as being in the landed state being greater than a preset threshold (col 18 ln 55-64, col 18 ln 64-65); and 
	trigger to shut down the propulsion output of the aerial vehicle in response to the throttle joystick of the remote controller being at a lowest position where the aerial vehicle is required to land (col 18 ln 55-64).
	See claim 3 for a statement of an obviousness rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669